
	
		I
		111th CONGRESS
		1st Session
		H. R. 3318
		IN THE HOUSE OF REPRESENTATIVES
		
			July 23, 2009
			Ms. Kilroy introduced
			 the following bill; which was referred to the
			 Committee on Financial
			 Services
		
		A BILL
		To establish by law a permanent Investor Advisory
		  Committee within the Securities and Exchange Commission to give investors a
		  greater voice in the Securities and Exchange Commission’s
		  work.
	
	
		1.Short TitleThis Act may be cited as the
			 Investor Advisory Committee Act of
			 2009.
		2.Investor Advisory
			 Committee EstablishedThe
			 Securities Exchange Act of 1934 (15 U.S.C. 78a et seq.) is amended by adding at
			 the end the following new section:
			
				39.Investor
				Advisory Committee
					(a)Establishment
				and PurposeThere is
				established an Investor Advisory Committee (in this section referred to as the
				Committee) to advise and consult with the Commission on—
						(1)regulatory
				priorities and issues regarding new products, trading strategies, fee
				structures, and the effectiveness of disclosures;
						(2)initiatives to
				protect investor interest; and
						(3)initiatives to
				promote investor confidence in the integrity of the marketplace.
						(b)Membership
						(1)AppointmentThe Chairperson of the Commission shall
				appoint the members of the Committee, which members shall—
							(A)represent the
				interests of individual investors;
							(B)represent the
				interests of institutional investors; and
							(C)have experience
				with a broad range of investment approaches.
							(2)Members not
				Commission EmployeesMembers
				shall not be deemed employees or agents of the Commission solely because of
				membership on the Committee.
						(c)MeetingsThe Committee shall meet from time to time
				at the call of the Commission, and at a minimum shall meet twice each
				year.
					(d)Compensation and
				Travel ExpensesMembers of
				the Committee who are not full-time employees of the United States
				shall—
						(1)be entitled to receive compensation at a
				rate fixed by the Commission while attending and traveling to and from meetings
				of the Committee; and
						(2)be allowed travel
				expenses, including transportation and subsistence, while away from their homes
				or regular places of business.
						(e)Committee
				FindingsNothing in this
				section requires the Commission to accept, agree, or act upon the findings or
				recommendations of the Committee.
					(f)Authorization of
				AppropriationsThere is
				authorized to be appropriated to the Commission such sums as are necessary to
				cover the costs of the
				Committee.
					.
		
